Citation Nr: 0934127	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 




INTRODUCTION


The Veteran had active service from August 1952 to June 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Milwaukee, Wisconsin which 
denied a waiver of the recovery of an overpayment in the 
amount of $9,941.  This amount was later reduced to $5,829 
due to an award action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was most recently 
awarded pension benefits in February 2002, with an effective 
date of January 1, 2002.  Thereafter, the Veteran was 
requested to submit financial information to VA in a prompt 
matter.  It is the responsibility of the pension recipient to 
notify VA of all circumstances that will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his or her income has changed.  See 38 C.F.R. §§ 3.277, 
3.660(a)(1).

The Committee determined that the Veteran had not been 
forthcoming with an accurate report of his family income for 
several years.  As a result, his improved pension benefits 
were retroactively adjusted which resulted in the overpayment 
at issue.  The Veteran maintains that he should be granted a 
waiver of the recovery of the debt at issue due to financial 
hardship.  Prior to adjudication of this claim, the Board 
finds that it would useful for the Veteran to complete an 
accurate eligibility verification report (EVR) for the years 
2003 to 2007 and to furnish his complete income information 
from that time, such as via a tax return or similar 
documentation, so that the Board may clearly ascertain the 
nature of this debt.  Also, a complete and current financial 
status report should be submitted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided an 
opportunity to complete an accurate EVR 
for the years 2003 to 2007 and to furnish 
his complete income information from that 
time, such as via a tax return or similar 
documentation.  Also, a complete and 
current financial status report should be 
submitted.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

